    Case: 2:19-cv-01268-KAJ Doc #: 7 Filed: 04/28/19 Page: 1 of 4 PAGEID #: 132




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION
____________________________________ )
SQN Capital Management, LLC                  )
                                              )
                                              )          Case No. 2:19-cv-1268
                                              )
                      Plaintiff,              )
       v.                                     )          Judge Watson
                                              )          Magistrate Jolson
ST Holdings, TOPCO LLC,                       )
                                              )          MOTION FOR EXTENSION OF TIME
and                                           )
                                              )
Seale A. Moorer,                              )
                                              )
                      Defendants.                )
____________________________________ )


                           MOTION FOR EXTENSION OF TIME

       Defendants, ST Holdings, TOPCO, LLC and Seale A. Moorer (“Defendants”) by and

through counsel, respectfully request twenty-one days, to and including May 22, 2019, to respond

to Plaintiff’s Complaint filed herein on April 5, 2019, for reasons stated more fully below in the

attached Memorandum in Support.




                                                     1
Case: 2:19-cv-01268-KAJ Doc #: 7 Filed: 04/28/19 Page: 2 of 4 PAGEID #: 133




                                         Respectfully submitted,

                                         Billings & Associates

                                         /s/ Robin L. Morrison
                                         James R. Billings (0061836)
                                         Robin L. Morrison (Reg No.0079489)
                                         P.O. Box 1557
                                         Westerville, Ohio 43086
                                         (614) 668-6739 phone
                                         (614) 332-0624 Phone
                                         jrbillings@billings-law.com
                                         robinmorrison712@gmail.com


                                         Counsel for Defendants




                                     2
    Case: 2:19-cv-01268-KAJ Doc #: 7 Filed: 04/28/19 Page: 3 of 4 PAGEID #: 134




                                MEMORANDUM IN SUPPORT


       Defendants respectfully request to and including May 22, 2019 to respond to Plaintiff’s

Complaint, served upon Defendants on or around April 10, 2019, and filed on April 2, 2019.

       Defendants’ counsel was recently engaged to represent both Defendants in this matter, and

Defendant is currently out of the Country, and Counsel has not had an opportunity to meet with

Defendants for that reason. Notably, Defendants requested a stipulation of an extension of time

from Plaintiff’s Counsel; Plaintiff’s Counsel would agree to no more than a seven day extension

of time with conditions attached to the agreed extension. Defendant is not expected to be back in

the Country within that time frame. As such, an extension to respond to Plaintiff’s Complaint is

warranted.

       Based upon the foregoing, Defendants respectfully request to and including May 22, 2019

to file a response to Plaintiff’s Complaint.

                                                    Respectfully submitted,

                                                    Billings & Associates


                                                    /s/ Robin L. Morrison
                                                    James R. Billings (0081636)
                                                    Robin Jindra Morrison (0079489)
                                                    P.O. Box 1557
                                                    Westerville, Ohio 43086
                                                    (614) 668-6739
                                                    jrbillings@billings-law.com
                                                    robinmorrison712@gmail.com

                                                    Attorneys for Defendants




                                               3
    Case: 2:19-cv-01268-KAJ Doc #: 7 Filed: 04/28/19 Page: 4 of 4 PAGEID #: 135




                                CERTIFICATE OF SERVICE


               The undersigned herby certifies, that a copy of the foregoing Motion for Extension

was sent via the ECF system, which will send notice to counsel of record, including:

Loriann E. Fuhrer (Reg No. 0068037)
Larry J. McClatchey (Reg No. 0012191)
Counsel for Plaintiff



This 28th day of April 2019




                                                           /s/ Robin L. Morrison
                                                           Robin L. Morrison




                                               4
